 

 

Case 1:19-cv-02521-JBW- RER Document 33 Filed 12/05/19 Page 1 of 2 PagelD #: 532

RUSSELL FRIEDMAN

y/ [> —
I G R O U

 

 

DANIEL S. HALLAK

ASSOCIATE

DIRECT TEL.: 516.355.9628

DIRECT FAX: 516.355.9660
DHALLAK@RFRIEDMANLAW.COM

December 5, 2019

VIA ECF

Honorable Judge Jack B. Weinstein

United States District Judge

United States District Court, Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: Chalamo Kaikov v. Arihay Kaikov, et al.
Docket No.: 19-CV-02521; File No.: L2805

Dear Judge Weinstein:

Please be advised that this office represents Defendants Arihay Kaikov, Pacific 2340 Corp.,
Royal A&K Realty Group, Inc., A&E.R.E. Management Corp., NY Prime Holding, LLC, and AG
Realty Bronx Corp. (collectively, the “Kaikov Defendants”) in the above-referenced matter. We
submit this letter application, upon consent of all parties, to request a 10-day extension of the
briefing schedule regarding Defendants’ Motion to Dismiss Plaintiffs First Amended Complaint.
If this Court is amenable to this request, the new date for the Kaikov Defendants’ reply brief to be
filed would be December 23, 2019. The extension should not affect any other deadlines.

To briefly memorialize, the parties submitted a briefing schedule on September 16, 2019
regarding Defendants’ Motion to Dismiss Plaintiff's First Amended Complaint, which was
approved by Magistrate Reyes on September 17, 2019. See DE 22. The Court then granted
Plaintiffs request to extend the briefing schedule, requiring Defendants’ to submit reply briefs by
December 13, 2019. See DE 29. Defendants received Plaintiffs opposition on November 25, 2019.
See DE 32.

The reason for this request is that, unfortunately, the undersigned was ill and unable to
work on the matter until Wednesday of this week due to a stomach illness. In addition, due to
scheduling difficulties, the undersigned is required to appear on three court appearances in
different jurisdictions next week, in addition to two federal depositions that are anticipated to take
the full day. As such, counsel respectfully requests that this Court grant this application for a brief
extension of the return date. This is the first request by the Kaikov Defendants for an extension of
the reply brief.

3000 MARCUS AVENUE, SUITE 2E03, LAKE SUCCESS, NEW YORK 11042
T 516.355.9696 | F 516.355.9697 | RFRIEDMANLAWGROUP.COM
Case 1:19-cv-02521-JBW-RER Document 33 Filed 12/05/19 Page 2 of 2 PagelD #: 533

December 5, 2019
Letter re: Extension of Reply Brief
Page 2

We thank the Court for its time and consideration.
Respectfully submitted,
THE RUSSELL FRIEDMAN LAW GRovuP, LLP
By: /s/ Daniel S. Hallak
Daniel S. Hallak

ce: All counsel (via ECF)
